Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 10/13/2021. As directed, claims 1-5 and 9 were amended. Accordingly, claims 1-10 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 5, replace “of the technical system” with --of the at least one technical system--
In claim 2, line 4, replace “progression is to a” with --progression to a--
In claim 9, line 8, replace “of the technical system” with --of the at least one technical system--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9-10, Examiner deems a method for providing a diagnosis of at least one technical system of a motor vehicle, having the following steps: determining a first system parameter progression of a first system parameter of the motor vehicle over a first time period by a diagnostic device of the motor vehicle, determining a third system parameter progression of a third system parameter of the technical system over the first time period by the diagnostic device, comparing, in a comparing, in a third comparison, the third system parameter progression to a third reference parameter progression of the third system parameter by the diagnostic device only when the operating situation similarity is determined, and determining the presence of a system error by the diagnostic device when the third comparison shows that a deviation of the third system parameter progression from the third reference parameter progression is outside a third tolerance to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a diagnostic method that first determines an operating situation similarity in the above manner, and only makes a further comparison for system error determination when the operating situation similarity is satisfied.
Claims 2-8 depend on claim 1, and are deemed allowable at least by virtue of their dependence on an allowable claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669